974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Seymour POLLACK, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 92-1538.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 15, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-91-1349-WN)
Seymour Pollack, Appellant Pro Se.
Karen Jean Aviles, Office of General Counsel, Department of Health & Human Services, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Seymour Pollack appeals from the district court's order dismissing as frivolous his challenge to the constitutionality of 42 U.S.C. § 402(x) (1988).*  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pollack v. Sullivan, No. CA-91-1349WN (D. Md. May 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Section 402(x) suspends payment of retirement benefits for any month in which the claimant is incarcerated on a felony conviction